Title: From James Madison to Albert Gallatin, [ca. 26 August] 1812
From: Madison, James
To: Gallatin, Albert


[ca. 26 August 1812]
The Command of the Lakes is obviously of the greatest importance & has always so appeared. I am glad to find it not too late to have that of Ontario. There must have been some mistake as to the effort to obtain it. It does not appear that any application, such as is intimated has been made to the Navy Dept. Mr. Hamilton has much confidence in Lt. Wolsey, and says that he shall be furnished with what he wants and on orders which will be issued. Affecte respects.
J. M.
We set off tomorrow morning early: the probability of high waters stopped us today
